Exhibit 10.2
AMENDMENT TO LAYLE K. SMITH’S TERM SHEET DATED MARCH 3, 2008
This Amendment (the “Amendment”) to the Management Equity Investment and
Incentive Term Sheet (the “Termsheet”), dated as of March 3, 2008, between
Noranda Aluminum Holding Corporation (the “Parent”), Noranda Aluminum, Inc. (the
“Company”) and Layle K. Smith (the “Executive”), is made and entered into as of
the 12th day of November, 2009.
1. The reference to “the 18-month anniversary of the Effective Date” in the
definition of “Early CIC” in the section of the Termsheet entitled “Treatment of
Purchased Equity and Parent Options Upon a Change in Control” is hereby replaced
with the following words: “the sixty-month anniversary of the Effective Date”.
2. All references to “Tranche A Options” in the section of the Termsheet
entitled “Treatment of Purchased Equity and Parent Options Upon a Change in
Control” are hereby deemed to refer to all of the Parent Options.
3. Except as expressly amended by this Amendment, all terms and conditions of
the Termsheet remain in full force and effect and are unmodified hereby.
IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, and Parent and
Company have caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

                  EXECUTIVE    
 
                          Layle K. Smith    
 
                NORANDA ALUMINUM HOLDING CORPORATION    
 
           
 
  By          
 
         
 
    Name:        
 
    Title:      
 
                NORANDA ALUMINUM, INC.    
 
           
 
  By        
 
         
 
    Name:        
 
    Title:        

 

